                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         NO. 5:18-CR-00231-B0-1

UNITED STATES OF AMERICA

             v.

KENDRICK DEQUAN ROGERS

                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 9, 2018, and the defendant's guilty plea to offenses in violation

of 21 U.S.C. § 846, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, to wit: $2;308.00 in United States Currency;

      WHEREAS, by virtue of said guilty plea and the defendant's agreement ·

therein, the United States is now entitled to possession of said property pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the plea of guilty by the defendant, the United States

is hereby authorized to seize the above-stated property, and it is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with

Fed. R. Crim. P. 32.2(b)(4)(A), this Order is now final as to the defendant.

      2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary


                                           1
Order of Forfeiture·in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

       3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of
                                                              '
the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.        That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21U.S.C.§853, as required by Fed. R. Crim.

P. 32.2(c)(2).

        SO ORDERED, this B1lday of          ~. 2018.

                                          ~~~,dp
                                          T RRENCEW:BOYLE
                                           Chief United States District Judge




                                              2
